DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poag et al. (US Patent No.: 6300693) in view of Lepres et al. (US Patent Application Pub. No.: US 2013/0076167 A1).
For claim 1, Poag et al. disclose the claimed invention comprising: a tubular frame (reference numerals 3, 37) comprising a first end and a second end (the first and second ends covered by components 11, 13, see figure 3), wherein: the first end comprising a first plurality of openings (through which channels 39 are formed, see 
Lepres et al. disclose an embodiment of a cover (reference numeral 16, figure 15A) with openings and channels (reference numerals 96, 98, see figure 15A) which when applied to the first and second cover of Poag et al. this would disclose the first cover comprising: a third plurality of openings positioned to mate with the first plurality of openings of the tubular frame; and a second plurality of channels that connects ones of the first plurality of openings to others of the first plurality of openings; the second cover comprising: a fourth plurality of openings positioned to mate with the second plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the openings and channels for the cover as disclosed by Lepres et al. for the first cover and second cover of Poag et al. for predictably providing desirable configuration for facilitating fluid communication for coolant within the device.  
For claim 3, Poag et al. disclose the first plurality of channels comprising alternating pairs of channels (reference numerals 1A, 2A, figure 11), wherein coolant flows in same directions in each of the pairs of channels (see figure 11).  
For claim 5, Poag et al. in view of Lepres et al. disclose the claimed invention except for the third plurality of openings in the first cover comprising pairs of openings, wherein each of the pairs of openings receive coolant flowing in same directions.  The openings in the cover disclosed in Lepres et al. (see figure 15A, reference numeral 96) can be considered pairs of openings (see figure 15A), and when applied to the third plurality of openings of Poag et al. in view of Lepres et al. this would disclose each of the pairs of openings receiving coolant flowing in same directions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pairs of openings as disclosed by Lepres et al. for the third plurality of openings of Poag et al. in view of Lepres et al. for predictably providing desirable configuration for facilitating fluid communication for coolant within the device.  

For claim 7, Poag et al. in view of Lepres et al. disclose the claimed invention except for each of the second plurality of channels comprising a first section, a second section, and the third section, wherein the second section connects the first section to the third section, and wherein the second section is narrower than the first section and the third section.  Lepres et al. further disclose the openings and channels (reference numerals 96, 98) having sections in which a narrow section connects two other sections (see figure 15A, also see enhanced annotated figure below), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sections for the channels as disclosed by Lepres et al. for the second plurality of channels of Poag et al. in view of Lepres et al. for predictably providing desirable configuration for facilitating fluid communication for coolant within the device.  

    PNG
    media_image1.png
    503
    717
    media_image1.png
    Greyscale

For claim 8, Poag et al. in view of Lepres et al. disclose the claimed invention except for the second plurality of channels extending to cover a portion of the first and of the tubular frame.  The plurality of channels of Lepres et al. (reference numeral 96, 98, see figure 15A) can be considered to cover the first end of the frame when applied to the frame of Poag et al. in view of Lepres et al., and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the channels extending to cover the frame as disclosed by Lepres et al. for the tubular frame of Poag et al. in view of Lepres et al. for predictably providing desirable configuration for facilitating fluid communication for coolant within the device.  
For claim 9, Poag et al. disclose the second cover (reference numeral 11) comprising an inlet valve and an outlet valve (reference numerals 81, 83, see figure 1).  
.  

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poag et al. in view of Lepres et al. as applied to claims 1 and 3 above, and further in view of Smith et al. (US Patent Application Pub. No.: US 2010/0007227 A1).
For claim 2, Poag et al. in view of Lepres et al. disclose the claimed invention except for the first plurality of channels being narrower than the second plurality of channels.  Having channels be narrower than other channels would merely involve changing the size of the channels as exhibited by Smith et al. (reference numeral 42, see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the narrower channel as disclosed by Smith et al. for the first plurality of channels of Poag et al. in view of Lepres et al. for predictably providing desirable configuration for facilitating fluid communication for coolant within the device.  
For claim 4, Poag et al. in view of Lepres et al. disclose the claimed invention except for each of the pairs of channels in the tubular frame comprising a space between the pairs of channels, wherein the space is less than 25% of a width of one of the first plurality of channels.  Having a space be a particular percentage of the width of the channels would merely involve changing the size of the channels as exhibited by .  

Claims 11, 13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poag et al. (US Patent No.: 6300693) in view of Lepres et al. (US Patent Application Pub. No.: US 2013/0076167 A1) and Yazaki (Japanese Patent Document No.: JP 2015061466 A).
For claim 11, Poag et al. disclose the claimed invention comprising: a stator (reference numeral 7) having a plurality of conductors (see figures 2, 3), the stator disposed concentrically around an axis (see figures 2, 3); and a housing (reference numerals 3, 37) disposed concentrically around the axis (see figure 3), the housing comprising: a tubular frame (reference numerals 3, 37) comprising a first end and a second end (the first and second ends covered by components 11, 13, see figure 3), wherein: the first end comprising a first plurality of openings (through which channels 39 are formed, see figure 4); the second end comprises a second plurality of openings (through which channels 39 are formed, see figure 4); and the tubular frame comprises a first plurality of channels (reference numeral 39) encased in the tubular frame (reference numerals 3, 37) running between the first plurality of openings and the second plurality of openings (see figure 4); a first cover (reference numeral 13) 
Lepres et al. disclose an embodiment of a cover (reference numeral 16, figure 15A) with openings and channels (reference numerals 96, 98, see figure 15A) which when applied to the first and second cover of Poag et al. this would disclose the first cover comprising: a third plurality of openings positioned to mate with the first plurality of openings of the tubular frame; and a second plurality of channels that connects ones of the first plurality of openings to others of the first plurality of openings; the second cover comprising: a fourth plurality of openings positioned to mate with the second plurality of openings of the tubular frame; and a third plurality of channels that connects ones of the second plurality of openings to others of the second plurality of openings; wherein the first plurality of channels, the second plurality of channels, and the third plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the openings and channels for the cover as disclosed by Lepres et al. for the first cover and second cover of Poag et al. and also have the plurality of rotors as disclosed by Yazaki for the rotor of Poag et al. for predictably providing desirable configuration for facilitating fluid communication for coolant within the device.  
For claim 13, Poag et al. disclose the first plurality of channels comprising alternating pairs of channels (reference numerals 1A, 2A, figure 11), wherein coolant flows in same directions in each of the pairs of channels (see figure 11).  
For claim 15, Poag et al. in view of Lepres et al. and Yazaki disclose the claimed invention except for the third plurality of openings in the first cover comprising pairs of openings, wherein each of the pairs of openings receive coolant flowing in same directions.  The openings in the cover disclosed in Lepres et al. (see figure 15A, reference numeral 96) can be considered pairs of openings (see figure 15A), and when applied to the third plurality of openings of Poag et al. in view of Lepres et al. and Yazaki this would disclose each of the pairs of openings receiving coolant flowing in same directions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pairs of openings as disclosed by Lepres et al. for the third plurality of openings of Poag et al. in view of Lepres et al. 
For claim 16, Poag et al. in view of Lepres et al. and Yazaki disclose the claimed invention except for each of the second plurality of channels in the first cover connecting ones of the pairs of openings in the first cover to others of the pairs of openings in the first cover.  The portions of the channels and openings in the cover of Lepres et al. (reference numerals 96, 98, see figure 15A) can be considered to be connecting pairs of openings to other pairs of openings in the cover (see figure 15A), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pairs of openings connected to other pairs of openings as disclosed by Lepres et al. for the second plurality of channels of Poag et al. in view of Lepres et al. and Yazaki for predictably providing desirable configuration for facilitating fluid communication for coolant within the device.  
For claim 17, Poag et al. in view of Lepres et al. and Yazaki disclose the claimed invention except for each of the second plurality of channels comprising a first section, a second section, and the third section, wherein the second connects the first section to the third section, and wherein the second section is narrower than the first section and the third section.  Lepres et al. further disclose the openings and channels (reference numerals 96, 98) having sections in which a narrow section connects two other sections (see figure 15A, also see enhanced annotated figure above for claim 7), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sections for the channels as disclosed by Lepres et al. for the second plurality of channels of Poag et al. in view of Lepres et al. and Yazaki for 
For claim 18, Poag et al. in view of Lepres et al. and Yazaki disclose the claimed invention except for the second plurality of channels extending to cover a portion of the first and of the tubular frame.  The plurality of channels of Lepres et al. (reference numeral 96, 98, see figure 15A) can be considered to cover the first end of the frame when applied to the frame of Poag et al. in view of Lepres et al. and Yazaki, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the channels extending to cover the frame as disclosed by Lepres et al. for the tubular frame of Poag et al. in view of Lepres et al. and Yazaki for predictably providing desirable configuration for facilitating fluid communication for coolant within the device.  
For claim 19, Poag et al. disclose the second cover (reference numeral 11) comprising an inlet valve and an outlet valve (reference numerals 81, 83, see figure 1).  
For claim 20, Poag et al. disclose the coolant flowing through the inlet valve (reference numeral 81), through the channels (reference numerals 1A, 1B), and out through the outlet valve (reference numeral 83, see figure 11), i.e. the coolant flows in through the inlet valve, through the first plurality of channels, the second plurality of channels, and the third plurality of channels, and out through the outlet valve.  

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poag et al. in view of Lepres et al. and Yazaki as applied to claims 11 and 13 Smith et al. (US Patent Application Pub. No.: US 2010/0007227 A1).
For claim 12, Poag et al. in view of Lepres et al. and Yazaki disclose the claimed invention except for the first plurality of channels being narrower than the second plurality of channels.  Having channels be narrower than other channels would merely involve changing the size of the channels as exhibited by Smith et al. (reference numeral 42, see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the narrower channel as disclosed by Smith et al. for the first plurality of channels of Poag et al. in view of Lepres et al. and Yazaki for predictably providing desirable configuration for facilitating fluid communication for coolant within the device.  
For claim 14, Poag et al. in view of Lepres et al. and Yazaki disclose the claimed invention except for each of the pairs of channels in the tubular frame comprising a space between the pairs of channels, wherein the space is at least 1/10 of a width of one of the first plurality of channels.  Having a space be a particular fraction of the width of the channels would merely involve changing the size of the channels as exhibited by Smith et al. (reference numeral 42, see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular width of the channel as disclosed by Smith et al. so that the space between the pairs of channels is a particular fraction of the width of the channel for Poag et al. in view of Lepres et al. and Yazaki for predictably providing desirable configuration for facilitating fluid communication for coolant within the device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of cooling in the device: US 8973363 B2 (Rohwer; Thorsten et al.), US 20170063191 A1 (Kirkley, JR.; Thomas E. et al.), US 20140354089 A1 (Chamberlin; Bradley D. et al.), US 20140354090 A1 (Chamberlin; Bradley D.), US 20140217841 A1 (Riegels; Daniel M.), US 20130076171 A1 (Lepres; Attila et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEX W MOK/Primary Examiner, Art Unit 2834